UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JAMES SPELLS,
                                             9:18-cv-669
                        Plaintiff,           (GLS/TWD)

                 v.

SERGEANT KRISTOPHER VAN
HOESEN et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Stoll, Glickman Law Firm             LEO GLICKMAN, ESQ.
475 Atlantic Avenue, Third Floor
Brooklyn, NY 11217

FOR THE DEFENDANTS:
Goldberg Segalla, LLP                JONATHAN M. BERNSTEIN,
8 Southwoods Boulevard, Suite 300    ESQ.
Albany, NY 12211

Gary L. Sharpe
Senior District Judge
                MEMORANDUM-DECISION AND ORDER

                              I. Introduction

     Plaintiff James Spells brings this 42 U.S.C. § 1983 action against

defendants Sergeant Kristopher Van Hoesen, Officer Joseph Puglisi,1

Officer Jason Butterfield, Officer Nicholas J. Smith, and John Doe

Correction Officers. (Compl., Dkt. No. 1.) Spells, a prisoner in custody of

the New York State Department of Corrections and Community

Supervision (DOCCS), alleges that defendants, who are Schenectady

County Correction officials, assaulted him. (Id. ¶¶ 2, 6.) Pending is

defendants’ motion to dismiss. (Dkt. No. 8.) For the following reasons,

that motion is denied.

                              II. Background

A.   Facts2

     On January 10, 2018, Spells was transported from a DOCCS facility

to Schenectady County Jail, in connection with a hearing on a motion in

      1
       The Clerk is hereby directed to amend the caption by changing the
name of defendant Officer James Puglisi to Officer Joseph Puglisi. (Dkt.
No. 8, Attach. 1 at n.1.)
      2
       The facts are drawn from Spells’ complaint and presented in the
light most favorable to him.
                                     2
Supreme Court in Schenectady County. (Compl. ¶ 9.) While in his cell,

Spells told Van Hoesen that he needed to make a phone call; Van Hoesen

denied the request and had a verbal exchange with Spells before moving

on. (Id. ¶ 10.) Some minutes later, Van Hoesen returned and berated

Spells. (Id. ¶ 11.) After the exchange between the two escalated, Van

Hoesen pepper sprayed Spells. (Id. ¶¶ 12-13.) In self defense, Spells

tried to knock the spray out of Van Hoesen’s hand, at which point Van

Hoesen ordered Spells to lie on his bed face down, and he complied. (Id.

¶ 14.) Spells’ cell door then opened—on information and belief, it was

Smith who opened it, (id. ¶ 15)—and Spells was sprayed again,

handcuffed, and then brutally assaulted by Van Hoesen, Puglisi,

Butterfield, and John Doe Correction Officers, (id. ¶ 16). He was then

taken to an intake cell and again sprayed and assaulted. (Id. ¶ 17.) Spells

“was taken to Ellis Hospital, where correction officers continued to mistreat

him, and he was diagnosed with multiple hematomas, abrasions[,] and cuts

about his face and body.” (Id. ¶ 18.) In an effort to cover up the assault,

defendants initiated a felony accusatory instrument against Spells for

assault. (Id. ¶ 19.)

B.    Procedural History

                                      3
      Spells filed his complaint on June 7, 2018. (Id.) He alleges two

causes of action: the first, an Eighth Amendment violation, (id. ¶¶ 26-29),

and the second, a malicious prosecution claim, (id. ¶¶ 30-36). Defendants

filed the pending motion to dismiss on August 9, 2018. (Dkt. No. 8.)

                          III. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the standard, the

court refers the parties to its prior decision in Ellis v. Cohen & Slamowitz,

LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                               IV. Discussion

A.    Spells’ Eighth Amendment Claim

      Defendants argue that Spells’ first cause of action must be dismissed

because no viable conspiracy claim exists. (Dkt. No. 8, Attach. 1 at 3-4.)

In response, Spells clarifies that he did not bring a conspiracy claim but

rather a claim for a violation of his Eighth Amendment rights. (Dkt. No. 9 at

1-2.) Thus, defendants’ argument—which focuses solely on the viability of

a conspiracy claim—is not a valid basis for granting dismissal.

      Defendants’ only other argument regarding the first cause of action is

that Spells “fails to show that Smith knew an alleged assault would occur

                                       4
when he opened the cell gate” and “fails to create a factual link between

Smith opening the gate and knowing what would occur.” (Dkt. No. 8,

Attach. 1 at 4.) But the court agrees with Spells that he has plausibly

pleaded a factual link between Smith opening the door and the assault

continuing inside the cell. (Dkt. No. 9 at 2-3.) That is, Spells alleges that,

“[o]n information and belief,3 . . . Smith cracked open . . . Spells’ cell door

from the control area.” (Compl. ¶ 15.) Spells also alleges that “Smith

facilitated the assault by opening [his] cell door and allowing the other

defendants to enter the cell and assault [him].” (Id. ¶ 27.) Moreover,

Spells alleges that “[t]he defendants assisted each other in performing the

various actions [alleged] and lent their physical presence and support and

the authority of their office to each other.” (Id. ¶ 23.) This portion of

defendants’ motion is therefore denied.

      It should be noted that defendants made a number of additional

arguments in their reply in support of their motion to dismiss, including lack

of personal involvement, (Dkt. No. 10 at 2), and lack of deliberate

indifference, (id. at 3-5). However, as these arguments were raised for the

       3
       In their motion to dismiss, defendants do not make an argument
regarding the fact that this allegation is made on information and belief.
(See generally Dkt. No. 9.)
                                        5
first time in a reply brief, the court will not consider them at this time. See

Jackson v. Infitec, Inc., 5:15-cv-894, 2018 WL 679474, at *3 n.8 (N.D.N.Y.

Feb. 1, 2018).

B.    Spells’ Malicious Prosecution Claim

      In their motion to dismiss, defendants argue that Spells’ malicious

prosecution claim fails because Spells admits that he has not received an

adjudication in his favor regarding the criminal assault claim against him.

(Dkt. No. 8, Attach. 1 at 4-5.) In response, Spells “agrees to dismiss his

malicious prosecution [cause of action] without prejudice given there has

been no disposition of the criminal case.” (Dkt. No. 9 at 3.) In their reply,

defendants apparently acquiesce—they state that “[p]laintiff concedes to

dismissal of his [s]econd [c]ause of [a]ction alleging malicious prosecution.”

(Dkt. No. 10 at 1.) Given that defendants do not object to (or otherwise

argue about) a without prejudice dismissal, and, at the time of his

response, Spells could have amended his pleading once as a matter of

course under Fed. R. Civ. P. 15(a)(1)(B), the court dismisses the second

cause of action without prejudice.4


       4
       Defendants also argues that Spells’ state law claims must be
dismissed because he did not allege that a notice of claim was served.
                                       6
                              V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that the Clerk amend the caption by changing the name

of defendant Officer James Puglisi to Officer Joseph Puglisi; and it is

further

      ORDERED that defendants’ motion to dismiss (Dkt. No. 8) is

GRANTED IN PART and DENIED IN PART as follows:

           GRANTED as to Spells’ second cause of action (Compl. ¶¶ 30-

           36) such that it is DISMISSED WITHOUT PREJUDICE; and

           DENIED in all other respects; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

March 29, 2019
Albany, New York




(Dkt. No. 8, Attach. 1 at 5-6.) However, Spells clarified that he brought no
state law claims, (Dkt. No. 9 at 4), so this point is moot.
                                      7
